Case 1:14-cr-20378-JEM Document 57 Entered on FLSD Docket 07/20/2021 Page 1 of 4




                                 UNITED STATES DISTRICT COURT
                                 SOUTHERN DISTRICT OF FLORIDA

                                     Case No. 14-CR-20378-Martinez

UNITED STATES OF AMERICA

       v.

JOSE MANUEL LOPEZ MORALES,

      Defendant.
________________________________________ /

       GOVERNMENT’S SECOND MOTION FOR REDUCTION OF SENTENCE
 PURSUANT TO RULE 35(b) OF THE FEDERAL RULES OF CRIMINAL PROCEDURE AND
               TITLE 18, UNITED STATES CODE, SECTION 3553(e)

       Pursuant to Rule 35(b) of the Federal Rules of Criminal Procedure and Title 18, United States Code,

Section 3553(e), the United States of America hereby moves for a second downward departure to TIME

SERVED for defendant JOSE MANUEL LOPEZ MORALES (“LOPEZ”), in order to reflect his

substantial assistance in the prosecution and conviction of others. The defendant joins in this motion; he

does not intend to submit a response and is not requesting a hearing. As set forth herein, after the

government filed its initial Rule 35 motion for this defendant, LOPEZ provided additional substantial

assistance to the United States in obtaining the guilty plea in the United States District Court for the Eastern

District of Virginia (“EDVA”) of narcotics trafficking defendant Jose Del Transito Garcia Turiel

(hereinafter “Garcia”). Furthermore, the government learned of other aspects of cooperation discussed in

the prior submission that were not previously presented to the Court.

       The defendant’s release date is currently set for October 13, 2021. The request for time served

thus constitutes less than a 10 percent sentence reduction of the defendant’s current sentence.

                                        PROCEDURAL HISTORY

       1.      The background of this case is set forth in great detail in the government and defense




                                                       1
Case 1:14-cr-20378-JEM Document 57 Entered on FLSD Docket 07/20/2021 Page 2 of 4




submissions for the original Rule 35 motion. In summary, the defendant was charged with participating in

an international drug trafficking conspiracy in both this Court and the EDVA. He voluntarily surrendered

to the United States on August 17, 2017, and entered a guilty plea before this Court to one count of

Conspiracy To Distribute Five Kilograms Or More of Cocaine, Knowing or Intending That It Would Be

Unlawfully Imported Into the United States, in violation of 18 United States Code Sections 993, 959. 1 He

was sentenced by this Court on February 8, 2018 to a prison sentence of 132 months’ incarceration.

       2.      The government thereafter moved for a sentence reduction pursuant to Rule 35(b) and 18

United States Code Section 3553(e). The motion, which had a public component filed on ECF that

discussed the defendant’s trial testimony and a supplemental portion that was under seal detailing

cooperation that was not public, resulted in the Court granting the government’s motion on June 23, 2020,

and reducing the defendant’s sentence to 57 months’ incarceration.

                       THE DEFENDANT’S ADDITIONAL COOPERATION

                              Jose Del Transito Garcia Turiel (“Garcia”)

       3.      Garcia was indicted by in the EDVA in 2015 and was a significant member of the Montes-

Bobadilla Drug Trafficking Organization (“DTO”), which operated in the northeastern part of Honduras.

(The trial in which LOPEZ testified in EDVA pertained to this DTO.) The DTO received maritime and

clandestine air shipment of large quantities of cocaine from Colombia (and other South American

locations) and worked with other drug transportation groups to move the shipments through Honduras into

Guatemala and Mexico, for ultimate sale in the United States. Garcia’s role in in the conspiracy included

traveling to other countries to negotiate drug prices, coordinating methods of transportation for the cocaine

shipments, including “go fast” boats, commercial container ships, and sailboats.



1
 As part of the plea agreement, the EDVA case was dismissed with the facts and conduct from that
investigation incorporated into this case, including the Factual Proffer from the guilty plea and the
resulting Presentence Investigation Report.

                                                     2
Case 1:14-cr-20378-JEM Document 57 Entered on FLSD Docket 07/20/2021 Page 3 of 4




       4.      Garcia was arrested in Honduras and extradited to the United States in March of 2021. Soon

after his arrival, the EDVA court set a trial date of November 8, 2021. LOPEZ did not provide assistance

in charging or arresting Garcia and thus Garcia’s case did not form part of the consideration in LOPEZ’s

earlier Rule 35 motion. However, after LOPEZ testified in the DTO trial, it became clear to prosecutors

in EDVA that LOPEZ’s testimony would also be useful against Garcia. Because LOPEZ presumptive

release date was prior to the scheduled trial, the prosecutors in the EDVA scheduled a pre-trial deposition

pursuant to Federal Rule of Criminal Procedure 15(a) before the Honorable District Judge Liam O’Grady.

The deposition was to be conducted on Friday, June 24, 2021, and LOPEZ’s cooperation – and expected

testimony – were thus revealed to Garcia. LOPEZ was transported to the EDVA in mid-June and met with

the prosecutors and agents there on numerous occasions to prepare for his deposition testimony. The

defense was provided with all relevant Jencks Act material for that expected testimony.

       5.      The day before the scheduled deposition, Garcia indicated that he wanted to plead guilty

and Garcia did enter a guilty plea on the day of the scheduled deposition. The written plea agreement for

Garcia stipulated to a drug amount over 450 kilograms of cocaine (corresponding to a total offense level

38), which, with a reduction for entering a timely guilty plea and safety-valve, translated to 135 months’

incarceration at the low end of the United States Sentencing Guidelines. The government submits that

LOPEZ provided substantial assistance in his willingness and preparation to testify at the pre-trial

deposition against Garcia and credits that expected testimony – which was revealed to Garcia – in causing

Garcia’s conviction.

                                     Other Aspects of Cooperation

       6.      In the government’s original supplemental Rule 35 motion, which was filed under seal [DE

46], the government noted in paragraphs one through five that other prosecutions were brought against

significant targets with LOPEZ’s assistance. In that original motion, the government further explained that

LOPEZ’s assistance in those cases had not been revealed. However, the government has since learned that


                                                    3
Case 1:14-cr-20378-JEM Document 57 Entered on FLSD Docket 07/20/2021 Page 4 of 4




LOPEZ’s involvement in those cases was in fact disclosed to the defense via discovery and that same

discovery has now been provided to defense counsel in a number of other criminal cases. Thus, the

government submits that LOPEZ should be given additional credit for his participation in those cases, as

credit was not accurately assessed at the time of the government’s earlier Rule 35 submission.

                                              CONCLUSION

       The parties agree that the defendant’s substantial assistance merits a sentence reduction. The

defense also agrees with the recommendation of TIME SERVED in this case, which is a further reduction

of approximately 90 days. Given the joint nature of the recommendation, the parties do not request a

hearing on this motion, unless the Court believes it necessary, and request only that the Court issue an

amended judgement on the public docket.


                                              Respectfully submitted,

                                              JUAN ANTONIO GONZALEZ
                                              ACTING UNITED STATES ATTORNEY

                                          By:_____________________________________
                                             WALTER M. NORKIN
                                             Assistant United States Attorney
                                             Court ID No. A5502189
                                             99 NE 4th Street, Room 718
                                             Miami, Florida 33132-2111
                                             Tel: (305) 961-9406



                                      CERTIFICATE OF SERVICE

       I hereby certify that on July 20, 2021, the undersigned filed the foregoing document with the Clerk of
the Court by ECF and served a copy upon defense counsel of record via email.


                                              /s/ Walter M. Norkin
                                              Assistant United States Attorney




                                                      4
